Citation Nr: 1445126	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  11-22 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for a post-operative deviated nasal septum and if so whether the claim should be granted.

2.  Entitlement to a rating in excess of 10 percent for a right knee disability, to include a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1983.

This appeal comes before the Board of Veterans' Appeals (Board) from August 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of the proceeding is of record.   

The record before the Board consists of the Veteran's paper claims files and an electronic record known as Virtual VA.

The issue of entitlement to a rating in excess of 10 percent for a right knee disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  An April 1985 rating decision denied service connection for a post-operative deviated nasal septum; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received after the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim.

3.  The Veteran's post-operative deviated nasal septum is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a post-operative deviated nasal septum.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for service connection for a post-operative deviated nasal septum have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to service connection for the claimed disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

New and Material Evidence

The Veteran was denied entitlement to service connection for a post-operative deviated nasal septum in an April 1985 rating decision, in part, because the evidence failed to show that his deviated nasal septum was incurred in or aggravated by military service.  The Veteran was notified of the decision and his appellate rights but did not appeal the decision.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented with respect to a disallowed claim, the claim will be reopened.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

"New" evidence means existing evidence not previously submitted to VA. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Additionally, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

No pertinent evidence was received within the appeal period following the April 1985 rating decision, but evidence received after the expiration of the appeal period includes a statement from the Veteran's physician opining that his deviated nasal septum was caused by an injury incurred in service.  This evidence is not cumulative or redundant of the evidence previously of record.  In addition, it relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material, and reopening of the claim is in order.


Reopened Claim

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Factual Background and Analysis

The Veteran contends that service connection is warranted for a post-operative deviated nasal septum because the deviated nasal septum was caused by an injury sustained while he was boxing during service.

The Veteran's service treatment records reveal that his nose was injured in a boxing match in 1983.  He complained of nasal swelling and bleeding for several months.   He was diagnosed with a deviated nasal septum and informed that he needed to get it fixed.

The Veteran was afforded a VA examination in March 1984.  He reported that he was hit in the nose while boxing during service but never sustained a nasal fracture.  He was told that he had a deviation of the nasal septum and had it repaired after service.  His breathing improved after his surgery.  A physical examination revealed a septum in the midline that appeared well-healed and had no abnormal mucosa.  The examiner concluded that the Veteran had no residual ear, nose and throat pathology of note.  

The Veteran was afforded another VA examination in May 2011.  He reported that he injured his nose in service and had nasal surgery shortly after service.  The surgery was successful in opening his nose and alleviating his nasal obstruction.   He stated that he had no difficulty breathing through his nose but that there was occasionally a little stuffiness on the left side.  The examiner diagnosed a history of nasal trauma while in service, status post nasal reconstructive surgery with no evidence of any residual abnormality.  

The Veteran testified at a May 2014 hearing that he had a hard time breathing through one side of his nose several times per week and that he believed this was due to his deviated septum.

A private physician opined in May 2014 that the Veteran's deviated nasal septum with related congestion and restricted airflow on the left side was related to an injury incurred while boxing on active duty in 1983 and to an attempted corrective surgery in 1984.

Following its review of all of the evidence the Board has determined that the Veteran is entitled to service connection for a post-operative deviated nasal septum because the evidence satisfactorily establishes that the claimed disability originated during his period of active service.  

In reaching this decision, the Board notes that the Veteran's service treatment records confirm that he injured his nose in service and was diagnosed with a deviated nasal septum.  Also, he credibly testified in his May 2014 hearing that he currently had a hard time breathing through one side of his nose.  Although the 1984 and 2011 VA examiners concluded that he had no residual nasal pathology or abnormality, the Veteran's private physician more recently acknowledged in May 2014 that the Veteran now had congestion and restricted airflow on the left side of his nose.  That physician opined that the Veteran's deviated nasal septum and related symptoms were related to his in-service injury and post-service attempted corrective surgery.  Based on the foregoing, the Board has determined that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for a post-operative deviated nasal septum is warranted.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for a post-operative deviated nasal septum is granted.

Service connection for a post-operative deviated nasal septum is granted.


REMAND

The Veteran seeks a rating  in excess of 10 percent for a right knee disability, to include a total disability rating based on individual unemployability (TDIU).

In his May 2014 hearing, the Veteran indicated that his right knee disability is sufficient by itself to render him unemployable.  Since the Veteran is claiming to be unemployable due to the disability on appeal, the Board has jurisdiction over the unemployability aspect of the claim.  See VAOGCPREC 6-96.  

The originating agency has not yet responded to the Veteran's TDIU claim.  Specifically, it has not provided the Veteran with appropriate notice in response to the claim, provided and requested him to complete and return the appropriate form to claim entitlement to a total rating based on unemployability, or adjudicated the unemployability aspect of the claim.  

Additionally, the Veteran's most recent VA examination to determine the degree of severity of his disability was in December 2011, nearly three years ago.  During his hearing, the Veteran alleged that his right knee condition has since worsened.  As such, it appears that the report of the December 2011 VA examination does not represent the current severity of the Veteran's disability.  Also, as discussed above, the Veteran has since alleged that his service-connected right knee disability renders him unemployable, but this has not been addressed by a VA examiner.  

In light of these circumstances, the case must be remanded for development of the TDIU claim and for a new examination.  In addition, appropriate development to obtain any outstanding records pertinent to the claim should be completed.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should provide the Veteran and his representative with appropriate notice regarding his claim for a total rating based on unemployability due to the service-connected right knee disability, to include providing and requesting the Veteran to complete and return the appropriate form for claiming this benefit.  

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

3.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his right knee disability.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

The examiner should also state an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected right knee disability is sufficient by itself to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  The RO or the AMC should then re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                             (CONTINUED ON NEXT PAGE)





This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


